J-S16005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER LEE PEPPLE                     :
                                               :
                       Appellant               :   No. 1525 MDA 2021

             Appeal from the PCRA Order Entered October 26, 2021
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001699-2010


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 06, 2022

        Christopher Lee Pepple seeks collateral relief from his conviction of

several sex offenses and removal from the Commonwealth’s Sexual Offender

Registration and Notification Act (“SORNA”) registry. To obtain such relief,

Pepple filed two documents with the trial court, a petition seeking removal

from the SORNA registry and a separate pro se PCRA petition, filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. The

trial court addressed the filings in tandem and denied relief.1 Upon careful

review, we affirm.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Since the court treated both petitions as a single PCRA proceeding, the court
issued a single order denying relief. While we conclude the court erred in
(Footnote Continued Next Page)
J-S16005-22


       On November 3, 2011, a jury convicted Pepple of criminal attempt to

commit aggravated indecent assault of a child, indecent assault of a child, and

endangering the welfare of a child for incidents involving a minor female family

member. The trial court directed that Pepple be assessed by the State Sexual

Offender’s Assessment Board to determine whether he is a sexually violent

predator (“SVP”).

       On February 22, 2012, the trial court sentenced Pepple to serve an

aggregate term of incarceration of nine to thirty-four years. Although it was

determined that Pepple is not an SVP, the trial court instructed that, upon his

release on parole or probation, he register with the Pennsylvania State Police

as a sex offender. Pepple filed timely post-sentence motions, which the trial

court denied. Pepple did not take a direct appeal.

       On September 21, 2012, Pepple filed a pro se PCRA petition. After a

tortured history, the PCRA court denied relief on March 9, 2015. This Court

affirmed that decision, and our Supreme Court denied a petition for allowance

of appeal on December 28, 2016. See Commonwealth v. Pepple, 1532 MDA




____________________________________________


treating the initial petition, seeking relief from SORNA registry requirements,
as a PCRA petition, there is no violation of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018) (adopting a bright-line rule that separate notices of
appeal must be filed when a single order resolves issues arising on more than
one lower court docket), overruled in part by Commonwealth v. Young, 265
A.3d 465 (Pa. December 21, 2021). Since the court treated the two petitions
as a single action, Pepple did not violate Walker by filing a single notice of
appeal.

                                           -2-
J-S16005-22


2015, 156 A.3d 334 (Pa. Super. filed August 11, 2016) (unpublished

memorandum), appeal denied, 602 MAL 2016, 164 A.3d 477 (Pa. 2016).

         In 2017, Pepple filed a motion challenging the constitutionality of

Megan’s Law, which the trial court construed as a PCRA petition. However, the

matter was withdrawn at an evidentiary hearing in March 2018. Pepple filed

another PCRA petition in 2019, which the PCRA court dismissed six weeks

later.

         The instant matter commenced on July 30, 2021, when Pepple filed a

pro se petition seeking to be removed from the SORNA registry. On August

26, 2021, he filed a separate pro se PCRA petition, raising claims of trial

counsel ineffectiveness. The lower court construed Pepple’s filings to be a

PCRA      petition   and   a   supplemental   PCRA   petition   and   directed   the

Commonwealth to file a single response. The court issued a Pa.R.Crim.P. 907

notice of its intent to dismiss, and on October 26, 2021, the court entered a

single order denying relief. This appeal followed, in which Pepple claims that

his trial counsel was ineffective, the sentence imposed was illegal, and

application of SORNA to him is in violation of his constitutional rights pursuant

to Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).

         Our standard of review for an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Phillips, 31 A.3d




                                        -3-
J-S16005-22


317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. See id.

      Initially, we must determine whether the PCRA court properly

considered both of Pepple’s filings to be PCRA petitions. “Whether an

individual’s claims are cognizable under the PCRA presents a question of law.”

Commonwealth v. Smith, 240 A.3d 654, 657 (Pa. Super. 2020) (citation

omitted). “[O]ur standard of review is de novo, and our scope of review is

plenary.” Id. (citation omitted).

      The PCRA sets forth the scope of the Act as providing “for an action by

which persons convicted of crimes they did not commit and persons serving

illegal sentences may obtain collateral relief.” 42 Pa.C.S.A. § 9542. Our

Supreme Court explained that the plain language of the statute demonstrates

the General Assembly intended that claims which could be brought under the

PCRA must be brought under that Act. See Commonwealth v. Hall, 771

A.2d 1232, 1235 (Pa. 2001). A collateral petition that raises an issue that the

PCRA statute could remedy is to be considered a PCRA petition. See

Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013).

      The question then is whether the claims at issue in each of Pepple’s two

filings to the trial court are cognizable under the PCRA. We first address

Pepple’s pro se PCRA petition, which included the first two arguments

presented in this appeal. See Appellant’s Brief at 19-24.




                                     -4-
J-S16005-22


      We have reiterated that “the PCRA statute is intended as the sole means

of collaterally challenging a sentence.” Commonwealth v. Concordia, 97

A.3d 366, 372 (Pa. Super. 2014) (citations omitted). Further, the PCRA states

that a challenge to the legality of a sentence is cognizable under the PCRA.

See 42 Pa.C.S.A. § 9543(a)(2)(vii). Likewise, the statute indicates that claims

of ineffective assistance of counsel are cognizable under the PCRA. See 42

Pa.C.S.A. § 9543(a)(2)(ii). Because Pepple’s first two issues on appeal, which

he presented to the trial court in his pro se PCRA petition, set forth claims that

are cognizable under the PCRA, the court properly addressed them under the

strictures of the PCRA.

      We therefore turn to whether the trial court properly dismissed the pro

se PCRA petition as untimely. A PCRA petition must be filed within one year of

the date that the judgment of sentence becomes final. See 42 Pa.C.S.A. §

9545(b)(1). A judgment of sentence “becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). This time requirement is

mandatory and jurisdictional in nature and goes to a court’s right or

competency to adjudicate a controversy. See Commonwealth v. Robinson,

837 A.2d 1157, 1161 (Pa. 2003) (citations omitted).

      Our review of the record reflects that Pepple’s judgment of sentence

became final on August 22, 2012, thirty days after the trial court denied his


                                      -5-
J-S16005-22


post-sentence motions and he failed to file a direct appeal. See 42 Pa.C.S.A.

§ 9545(b)(3); Pa.R.A.P. 903(a). To be timely, Pepple needed to file the instant

PCRA petition on or before August 22, 2013. Pepple did not file this PCRA

petition until August 26, 2021. Accordingly, Pepple’s PCRA petition is facially

untimely, and we lack jurisdiction to consider its merits unless he pleaded and

proved a timeliness exception.

      Section 9545 of the PCRA provides three exceptions that allow for review

of an untimely PCRA petition: (1) the petitioner’s inability to raise a claim

because of governmental interference; (2) the discovery of previously

unknown facts that would have supported a claim; and (3) a newly recognized

constitutional right. See id. A PCRA petition invoking one of these statutory

exceptions must be filed within the time constraints set forth at 42 Pa.C.S.A.

§ 9545(b)(2). “The PCRA petitioner bears the burden of proving the

applicability of one of the exceptions.” Commonwealth v. Spotz, 171 A.3d

675, 678 (Pa. 2017) (citation omitted).

      In his pro se brief to this Court, Pepple does not allege that any of the

three exceptions apply. However, in his pro se PCRA petition, Pepple alleged

the timeliness exception under 42 Pa.C.S.A. § 9545(b)(1)(ii), which requires

that “the facts upon which the claim is predicated were unknown to the

petitioner and could not have been ascertained by the exercise of due

diligence.” Nevertheless, Pepple failed to present evidence to the PCRA court

in his PCRA pleading to support such a claim or to establish the exercise of


                                     -6-
J-S16005-22


due diligence. Rather, in his PCRA petition, Pepple simply made the bald

allegation that “The following facts were previously unknown to me: because

of the ineffectiveness of court appointed counsel[.]” PCRA Petition, 8/26/21,

at 3. Specifically, Pepple failed to set forth any pertinent facts that would allow

him to exercise the exception. Moreover, Pepple failed to specify the date on

which he learned of any alleged facts. Without presenting any alleged facts to

support application of the exception and pleading exactly when he discovered

relevant facts, Pepple is not entitled to the exception.

          Accordingly, the timeliness exception under section 9545(b)(1)(ii) does

not provide relief from the late filing of the PCRA petition. Because the PCRA

petition was untimely and no exceptions apply, the PCRA court properly

concluded it lacked jurisdiction to address the claims presented and grant

relief.

          We next consider whether the trial court properly addressed, under the

strictures of the PCRA, Pepple’s separate petition seeking relief from the

application of SORNA, which corresponds with the third argument presented

on appeal. See Appellant’s Brief at 25-30. Pepple argues our Supreme Court

determined in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), that

SORNA is unconstitutional and punitive. See Appellant’s Brief at 26. He asserts

that under Muniz, SORNA cannot be retroactively applied to defendants

whose convictions predated the enactment of SORNA on December 20, 2012.

See id. at 27. Pepple notes that under the recent amendments to SORNA, his


                                        -7-
J-S16005-22


registration requirement increased from a 10-year registration to lifetime

registration. See id. at 29-30.

      In Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020), our

Supreme Court determined that sex offender registrants should not be

restricted to using the PCRA as the sole means for challenging registration

requirements. See id. at 617-618. Subsequently, in Smith, we held that

SORNA imposes non-punitive, administrative requirements upon registrants,

and   therefore,   substantive    claims   challenging   SORNA’s   registration

requirements are not cognizable under the PCRA. See Smith, 240 A.3d at

658. Accordingly, Pepple’s instant challenge to his sex offender registration

need not comply with the strictures of the PCRA, including its timeliness

requirements. Therefore, we conclude that the trial court erred in construing

Pepple’s petition challenging the application of SORNA’s sex offender

registration requirements to be an untimely PCRA petition.

      Regardless, we detect no constitutional violations pertaining to the sex

offender registration requirements imposed upon Pepple, and therefore, we

discern no error by the trial court in dismissing the petition. As alluded to

earlier, Muniz held that the initial iteration of SORNA was punitive and its

retroactive application to offenders who committed offenses prior to its 2012

effective date amounted to ex post facto violations. See Muniz, 164 A.3d at

1218. In response to Muniz, our General Assembly amended SORNA in 2018,

adding Subchapter I to apply to those offenders who, like Pepple, committed


                                     -8-
J-S16005-22


offenses prior to SORNA’s 2012 enactment. See 42 Pa.C.S.A. §§ 9799.51-

9799.75. Subsequently, our Supreme Court held that Subchapter I’s sex

offender registration requirements are non-punitive and their application is

not an ex post facto violation. See Lacombe, 234 A.3d at 626-627.

       Here, we note Pepple filed the first petition, challenging his registration

requirements, while he was still incarcerated.2 It is therefore unclear on this

record whether the State Police have officially notified Pepple of his

registration requirements. Further, Pepple’s petition does not allege, let alone

prove, that the Pennsylvania State Police have failed to comply with

Subchapter I. On this record, Pepple’s claim that his SORNA sex offender

registration requirements are punitive and amount to ex post facto violations

lacks merit. Hence, no relief is due under this argument and we affirm the

dismissal of the petition that sought removal from the SORNA registry.3

       In summary, the trial court properly determined that Pepple’s pro se

PCRA petition was untimely filed, and no exceptions apply. Also, although the

trial court erred in construing Pepple’s petition seeking relief from the

application of SORNA to be an untimely PCRA petition, we nevertheless discern



____________________________________________


2A search on www.inmatelocator.cor.pa.gov on 6/13/22 indicated that Pepple
was still incarcerated on that date.

3 We note that an appellate court may affirm the decision of a trial court when
it is correct on any basis, regardless of the basis upon which the trial court
relied. See Commonwealth v. Priovolos, 746 A.2d 621, 626 n.6 (Pa. Super.
2000) (citation omitted).

                                           -9-
J-S16005-22


no error in the dismissal of the petition because the argument upon which

relief is requested lacks merit.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2022




                                   - 10 -